DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Group I, Species I (Fig. 3), claims 1-10, 19-20 in the reply filed on 09/15/2022 is acknowledged. The traversal is not found persuasive because the species are mutually exclusive at least for separate steps and the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 4-6, 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 19 recite “apply a laser pulse” and “..the pulse ..repeatedly heated and cooled” is indefinite as how a single pulse can do repeatedly heat and cold. Plurality of pulses or pulse on or off suggested to perform the claimed function of heating and cooling.

Claims 2-3, 7-10, 19-20 are also rejected being dependent on rejected claims 1 and 19.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-3, 7-10, 19-20 are provisionally rejected on the ground of  nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3, 4, 12, 18-20 of US Patent Application Publication No. 2021/0202280 A1 in view of Lee et al (WO 2015/133689).  Although the conflicting claims are not identical, they are not patentably distinct from each other. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Regarding claims 1-3, 7-10, 19-20 : Claims  1,3, 4, 12, 18-20 of ‘2280 teaches all the limtations except explicitly talking about a controller configured to control the laser irradiation unit.

However it is well known in the art to use a controller for controlling the laser irradiation unit along with other process parameters as Lee teaches in Fig. 9-10 about use a controller 9 for controlling the laser irradiation unit (2-5)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-8, 10, 19 are rejected under 35 U.S.C. 103 as being obvious over Ikegami et al (US 2001/0027748 A1) in view of Lee et al (WO 2015/133689).

Regarding claim 1: Ikegami teaches in Fig. 1A-2B, 6A-6B, 14A-14B and in other various embodiments about a substrate treatment apparatus comprising:
a substrate support unit ([0056] teaches not shown or 20 in Fig. 6A);
a chemical supply unit 12 configured to supply a chemical solution 13 onto an upper surface of a substrate 11 supported on the substrate support unit;
a laser irradiation unit 24 configured to apply a laser pulse to the substrate to heat the substrate; and
a controller configured to control the laser irradiation unit to emit the laser pulse such that the substrate is repeatedly heated and cooled (in Fig. 7 when laser is on then heated and when off cooled/not heated) to maintain a preset temperature ([0091] teaches preset temperature 150 degree by controlling the output of a laser beam).

Ikegami does not explicitly talk about a controller configured to control the laser irradiation unit.

However it is well known in the art to use a controller for controlling the laser irradiation unit along with other process parameters as Lee teaches in Fig. 9-10 about use a controller 9 for controlling the laser irradiation unit (2-5)

Regarding claim 2: Ikegami teaches further comprising a temperature measurement member 601 configured to measure a temperature of the substrate 22.

Regarding claim 3: Ikegami teaches in Fig. 6B wherein the controller is further configured to control the laser irradiation unit on the basis of the temperature of the substrate measured by the temperature measurement member (602 is connected with 24).


Regarding claim 7: Ikegami teaches in Fig. 14A and Lee in Fig. 9 wherein the laser irradiation unit is disposed below the substrate and configured to emit the laser pulse toward a rear surface of the substrate.

Regarding claim 8: Ikegami teaches in Fig. 7 and Lee teaches in Fig. 10 wherein the laser pulse is a pulse in which a firsttime duration for which the pulse has a first laser intensity (when laser beam is on) and a second time duration for which the pulse has a second laser intensity (when laser beam is off) are alternately repeated, and
wherein the second laser intensity (zero) is smaller than the first laser intensity, and equal to or greater than zero intensity.

Regarding claim 10: Ikegami teaches in Fig. 6B by rotor 21 and Lee teaches in abstract wherein the substrate support unit supports the substrate rotatably.

Regarding claim 19: As explained in claims 1-3 above, Ikegami in view of Lee teaches all the limitations. Ikegami also teaches in Fig. 1A wherein a first portion 13 of the chemical solution
ejected forms a chemical film on the upper surface of the substrate and a second portion of the chemical solution ejected is scattered from the substrate (and collected by chemical collection unit) .

Regarding the limitation “a laser irradiation unit positioned below the substrate support unit”, as explained in claim 7, Ikegami and Lee teach the limitation. Lee also teaches in Fig. 7the laser unit is above the substrate support unit.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to havethe feature as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.


Claims 9 are rejected under 35 U.S.C. 103 as being obvious over Ikegami et al (US 2001/0027748 A1) in view of Lee et al (WO 2015/133689) and Applicant Admitted Prior Art (AAPA)

Regarding claim 9: Ikegami in view of Lee does not explicitly talk about wherein the substrate has a stacked structure in which a silicon oxide film and a silicon nitride film are alternately and repeatedly stacked on each other, and
the chemical solution is an etching solution for selectively etching the silicon nitride film from the stacked structure.

AAPA teaches in [0004] – [0005] teaches about such a structure well -known for vertical NAND flash memory.

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Ikegami et al (US 2001/0027748 A1) in view of Lee et al (WO 2015/133689) and Shin et al. (US PGPUB 2021/0060625).

Regarding claim 20: Ikegami in view of Lee does not explicitly talk about all the limitations of
wherein the laser irradiation unit comprises:
a laser generation member configured to receive a signal from a pulse generator and to generate the laser pulse;
a lens member including a plurality of lenses and configured to refract the laser pulse generated by the laser generation member so that the laser pulse is applied to the substrate;
a reflection unit configured to reflect a first portion of the laser pulse generated by the laser generation member toward the lens member and to pass a second portion of the laser pulse;
an image pickup unit connected to the reflection unit and configured to form an image from the second portion of the laser pulse passing through the reflection unit and to convert the image into image data; and
a sensing unit engaged with the reflection unit and configured to sense an intensity of the laser pulse incident on the reflection unit. 

Shin teaches wherein the laser inspection member comprises: a reflection unit (reflection plate 270) configured to reflect a first portion of the laser beam transferred by the laser transfer member toward the lens member 115 and to pass a second portion of the laser beam; an image pickup unit (see [0083] - [0088]) engaged with the reflection unit and configured to capture an image of the second portion of the laser beam passing through the reflection unit; and a sensing unit (optical intensity detector 130) engaged with the reflection unit and configured to sense an intensity of the laser beam which is incident on the reflection unit.


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Shin’s teachings in Ikegami’s laser unit to have the components as claimed to avoid damaging the device (Shin, [0088]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897